Citation Nr: 9902468	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability pension benefits in the amount of $5,879.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1964. 

This appeal arose from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the veterans 
request for waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $5,879. 


FINDINGS OF FACT

1.  In June 1996, the veterans award of improved disability 
pension benefits was terminated effective March 1994 on the 
basis that his annual countable income, Social Security 
benefits, exceeded the maximum annual rate as of that time. 

2. The veteran had some fault in the creation of the 
overpayment by relying on SSA reports of benefits which did 
not accurately reflect the total benefits received by the 
veteran.

3.  The recovery of overpayment in the amount of $5,879 would 
subject the veteran to undue financial hardship.  


CONCLUSION OF LAW

The recovery of the overpayment of disability pension 
benefits in the amount of $5,879 would be against equity and 
good conscience and, therefore, should be waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person requesting waiver, and recovery of the indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.963(a).

The standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Governments rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor: where actions 
of the debtor contribute to the creation 
of the debt.
(2)  Balancing of faults: weighing the 
fault of the debtor against VAs fault.
(3)  Undue hardship: whether collection 
would deprive the debtor or family of 
basic necessities.
(4)  Defeat the purpose: whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5)  Unjust enrichment: failure to make 
restitution would result in unfair gain 
to the debtor.
(6)  Changing position to ones 
detriment: reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  

38 C.F.R. § 1.965(a).

The Board observes that the Committee specifically determined 
in September 1996 that there was no fraud, misrepresentation, 
or bad faith on the veterans part with respect to the 
creation of the overpayment at issue.  The Board agrees and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a).  However, to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a), and 38 C.F.R. 
§§ 1.963(a) and 1.965(a).

The first such element to be considered pertains to fault of 
the debtor and requires an analysis of whether the action of 
the debtor contributed to creation of the debt. In June 1996, 
the veterans award of improved disability pension benefits 
was terminated effective March 1994 on the basis that his 
annual countable income, Social Security benefits, exceeded 
the maximum annual rate as of that time.
The veteran, although not knowingly, failed to report that 
portion of his Social Security benefits, about $400, which 
was subject to a court order.  Therefore, the veteran must 
bear some responsibility for the creation of the overpayment 
in question. It is clear from correspondence from the veteran 
that his impaired vision affected his ability to fulfill his 
obligation to accurately and promptly report his annual 
income.

The recovery of overpayment would not nullify the objective 
for which benefits were intended, and there is no evidence 
that the veteran relied on VA benefits to relinquish a 
valuable right or incur a legal obligation.  However, the 
failure of the veteran to make restitution for the 
overpayment would also not result in an unfair gain to him. A 
review of the most recent financial status report, dated in 
July 1996, discloses that the veteran essentially has no 
tangible assets. The Board further notes that the veteran is 
entitled to special monthly pension benefits based on, in 
part, coronary artery disease and severe retinitis 
pigmentosa. Given the veterans financial picture and other 
pertinent factors, the Board finds that recovery of the 
overpayment in question would be against equity and good 
conscience and therefore the overpayment should be waived. 
The benefit of the doubt is resolved in the veterans favor. 
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.
 

ORDER

Waiver of recovery of overpayment of improved pension 
benefits in the amount of $5,879 is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
